Citation Nr: 0836846	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
recurrent calluses of the left foot.

2.  Entitlement to a rating in excess of 10 percent for a 
chronic lumbar strain.

3.  Entitlement to a rating in excess of 30 percent for 
irritable bowel syndrome.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1985 to 
August 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his substantive appeal addressing the three issues listed 
above which was received in January 2007, the veteran 
requested a hearing before the Board in Washington, D.C.  In 
July 2007, the veteran faxed a statement to VA indicating 
that instead of a hearing in Washington, he would like to be 
scheduled for a videoconference hearing at the RO.  As the 
veteran has not yet been provided with a hearing, one should 
be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board 
videoconference hearing at the Little 
Rock, Arkansas RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

